      Case 1:19-cv-01061-GTS-DJS Document 34 Filed 04/30/21 Page 1 of 17




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________________
JULIA BARTON (aka Julia Benson)                  )
and                                              )
MCKENNA S. FRANK (aka McKenna S. Brodie)         )
                                                 )Civil No.:1:19-CV-1061
                      Plaintiffs,                )          (GTS/DJS)
-vs.-                                            )
                                                 )
                                                 )
WARREN COUNTY,                                   )
                                                 )
                                                 )
                      Defendant.                 )
________________________________________________ )

                            SECOND AMENDED COMPLAINT

       Plaintiffs demand a trial by: _X_ JURY      ____ COURT (Select only one).


       Julia Barton (aka Julia Benson) (“Barton”) and McKenna S. Frank (aka McKenna

S. Brodie) (“Frank”), (collectively “Plaintiffs”) through their attorney, Ronald J. Kim,

respectfully allege and complain:


1.     Plaintiffs bring this under Title VII of the Civil Rights Act of 1964, as amended (42

       U.S.C. §2000e, et seq.) (“Title VII”), which includes the Pregnancy Discrimination

       Act of 1978 (“PDA”).

2.     The complaint challenges the illegal conduct of Warren County (“Warren

       County”), in discriminating against the Plaintiffs based on their sex and/or

       pregnancy and retaliating against them because of protected activity.

                                                PARTIES

3.     Plaintiff, Julia Barton (aka Julia Benson) (“Barton”) is an adult female, and a

                                         Page 1 of 17
      Case 1:19-cv-01061-GTS-DJS Document 34 Filed 04/30/21 Page 2 of 17




       citizen of the United States of America who resides in Warren County, New York.

4.     Plaintiff, McKenna S. Frank (aka McKenna S. Brodie) (“Frank”) is an adult female

       and a citizen of the United States of America who resides in Saratoga County,

       New York.

5.     Upon information and belief, Defendant, Warren County is a political subdivision

       of the State of New York and exists under the laws of the State of New York.

6.     Upon information and belief, Warren County has a principal place of business in

       Lake George, Warren County, New York.

7.     Warren County is an “employer” within the meaning of Title VII.

8.     Upon information and belief, the office of the Warren County Sheriff (“Sheriff”)

       exists by Article 13 of the New York State Constitution.

9.     Upon information and belief, the Sheriff has a principal place of business in Lake

       George, Warren County, New York.

10.    Upon information and belief, Nathan (“Bud”) York, (“York”) holds the elected

       position of Sheriff of Warren County.

11.    Upon information and belief, on or about January 2020, James LaFarr,

       succeeded York as the elected Sheriff of Warren County.

12.    Upon information and belief, York is a citizen of the United States who resides in

       Warren County.

13.    Upon information and belief, Defendant, Al Maday (“Maday”) is the Division

       Commander of the Warren County Corrections Department (“Corrections”).

14.    Upon information and belief, Maday is a citizen of the United States who resides

       in Warren County.
                                       Page 2 of 17
      Case 1:19-cv-01061-GTS-DJS Document 34 Filed 04/30/21 Page 3 of 17




15.    Warren County and the Sherriff are “employers” within the meaning of Title VII.

16.    The Plaintiffs were and/or are “employees” within the meaning of Title VII.

17.    On information and belief, Warren County employs, and for all times herein

       employed, over twenty (20) employees.

18.    At all times herein, Plaintiff were members of the protected class as described by

       Title VII.

                                    JURISDICTION AND VENUE

19.    This court has jurisdiction over this action under 42 U.S.C. §2000e-5 and 28

       U.S.C. §§1331, 1343.

20.    Venue properly lies within this judicial district as Warren County’s and the

       Sherriff’s principal places of business are within this judicial district, and the

       Plaintiffs reside within this judicial district.

21.    Plaintiffs assert that the Court has personal jurisdiction over the Defendants

       under CPLR §§301 and/or 302(a)(1) because 1) the Defendants’ primary place of

       business is within New York State; and/or 2) the Plaintiffs’ causes of action arise

       from the Defendants’ activities within New York State.

                                      PROCEDURAL HISTORY

22.    On or about March 11, 2019, Plaintiffs filed a Charge of Discrimination with the

       United States Equal Employment Opportunity Commission. (“EEOC”).

23.    On or about June 24, 2019, each Plaintiff received a received a Notice of Suit

       from the U.S. Equal Employment Opportunity Commission.

                                                  FACTS

24.    The claims arise out of the same transaction, occurrence, or series of
                                           Page 3 of 17
      Case 1:19-cv-01061-GTS-DJS Document 34 Filed 04/30/21 Page 4 of 17




       transactions and/or occurrences, and common issues of law and fact. The

       Plaintiffs share a common interest in obtaining the same or similar relief.

25.    Senior officers employed by Warren County, including but not limited to York,

       Maday, Major James LaFarr (“LaFarr”), Lieutenant Daniel Clifford (“Lt. Clifford”),

       Lieutenant Wayne Farmer (“Lt. Farmer”), Sergeant Gary Millis, (“Sgt. Millis”) and

       Inspector Marlo Barboza (“Insp. Barboza”) (collectively “Senior Officers”)

       discriminated or retaliated against Barton and Frank based on their

       sex/pregnancy.

26.    Barton suffered discrimination based on illegal disparate treatment by Senior

       Officers.

27.    Frank engaged in a protected activity relating to her sex/pregnancy and Senior

       Officers retaliated against her.

                       AS TO PLAINTIFF- JULIA BARTON
       DISCRIMINATORY DISPARATE TREATMENT BASED ON SEX/PREGNANCY


28.    Plaintiffs repeat and reallege each of the foregoing paragraphs as if set forth

       herein.

29.    On or about August 5, 2014, Warren County and the Sheriff hired Barton as a

       Correctional Officer.

30.    Barton’s duties were the care, custody and control of inmates housed at

       Corrections.

31.    Barton performed her duties in a satisfactory manner.

32.    On or about January 2017, Warren County promoted Barton to her current

       position as a Sergeant.
                                          Page 4 of 17
      Case 1:19-cv-01061-GTS-DJS Document 34 Filed 04/30/21 Page 5 of 17




33.    Barton is the only female Sergeant in Corrections.

34.    In the Fall of 2018, Barton discovered she was pregnant.

35.    At this time, Barton was approximately three (3) months pregnant and fully

       intended to remain at work for the remaining term of her pregnancy.

36.    Despite Barton’s pregnancy, she was fully capable, and did perform the essential

       functions of a Sergeant, in a satisfactory manner.

37.    On or about October 8, 2018, Barton informed her direct supervisor, Lt. Farmer

       that her attending physician required these medical restrictions due to her

       pregnancy: a) avoidance of pushing/pulling with over 100 pounds of force; b)

       avoidance of high places where falling would be possible; c) avoidance of

       toxic/noxious fumes and odors; d) avoidance of high temperatures; e)avoidance

       of excessive fatigue; f) avoidance of prolonged standing without opportunity to

       sit/rest at least once an hour for five minutes; and g)avoidance of situations in

       which bodily harm may occur.

38.    Barton provided Lt. Farmer with a note from her Doctor (“note”) detailing these

       requested accommodations for her pregnancy.

39.    Upon reviewing the note, Lt. Farmer told Barton that “he did not think she could

       continue to work at Warren County” and directed her to see Maday tomorrow.

40.    On or about October 9, 2018, Barton met with Maday about her requested

       medical accommodations.

41.    At this meeting Maday stated to Barton that she cannot work here with this note

       and falsely stated that Warren County does not have light duty.

42.    In fact, Warren County does have a light duty policy, but Senior Officers
                                       Page 5 of 17
      Case 1:19-cv-01061-GTS-DJS Document 34 Filed 04/30/21 Page 6 of 17




       discriminatorily refused to allow Barton to be considered for light duty solely

       because she was pregnant.

43.    In fact, Warren County does allow similarly situated employees to go on light

       duty.

44.    Maday refused to grant Barton any of the requested accommodations and

       directed her to have the note changed to eliminate all of the requested

       accommodations.

45.    Maday’s refusal to grant Barton’s accommodations and direction to eliminate all

       the requested medical accommodations is evidence of illegal disparate treatment

       in that similarly situated non-pregnant employees of Warren County are not

       treated in this manner.

46.    Maday further explained the County would not offer any medical

       accommodations to Barton’s pregnancy.

47.    Barton was told she must utilize her accumulated sick leave and then go on

       disability.

48.    Maday’s refusal to provide any medical accommodations and direction that

       Barton must instead use her accumulated sick leave and go on disability is

       evidence of illegal disparate treatment in that similarly situated non-pregnant

       employees of Warren County are not treated in this manner.

49.    Barton later learned that when York heard about her requested reasonable

       accommodations and/or to go on light duty, he stated “my wife would not be

       working here if she was pregnant.”

50.    On information and belief, York’s statement is evidence of discriminatory
                                        Page 6 of 17
      Case 1:19-cv-01061-GTS-DJS Document 34 Filed 04/30/21 Page 7 of 17




       disparate treatment of Barton.

51.    On or about October 26, 2018, the attorney representing the Warren County

       Correction Officers Association (“WCCOA”) sent a formal demand to negotiate a

       reasonable accommodation for Barton’s pregnancy as well as a demand to

       negotiate a light duty policy for pregnant correctional officers.

52.    On information and belief, Warren County refused to negotiate and/or respond to

       this demand to negotiate by WCCOA on behalf of Barton to allow her to continue

       to work as a correctional officer.

53.    On information and belief, to this date, Warren County has refused to agree to

       negotiate in good faith on a policy for light duty for pregnant correctional officers.

54.    Warren County’s refusal to negotiate in good faith on a policy for light duty for

       Barton and other pregnant correctional officers, when it allows similarly situated,

       non-pregnant employees to go on light duty is evidence of its discriminatory

       disparate treatment of Barton.

55.    On information and belief, Warren County does have a light duty policy for its

       employees, but it refused to allow Barton to utilize it or otherwise provide a

       reasonable accommodation to her pregnancy.

56.    On information and belief, during Barton’s employment at Warren County,

       several employees, including, a female Deputy Sheriff and several male

       Correction employees have been granted light duty and/or work accommodations

       while working for Warren County.

57.    During Barton’s employment at Warren County she has witnessed these

       employees performing clerical tasks such as filing, copying papers and other
                                        Page 7 of 17
      Case 1:19-cv-01061-GTS-DJS Document 34 Filed 04/30/21 Page 8 of 17




       typical office tasks in lieu of performing the normal tasks of a Correctional Officer.

58.    From on or about November 2018 to or about January 2019, a male Sergeant

       was provided a reasonable accommodation and/or was on “light duty” because of

       a shoulder injury.

59.    On information and belief, during Barton’s employment several male officers

       have been allowed to perform “light duty” tasks described above when they were

       not capable of performing the normal functions of a Corrections Officer.

60.    The Defendants refusal to provide any accommodation to Barton’s pregnancy

       and/or allow her light duty while pregnant, eventually forced her to temporarily

       stop working.

61.    Because of Barton’s forced separation from work, Barton had to needlessly

       utilize all her accumulated sick time and apply for disability.

62.    Because of Barton’s forced separation from work she lost her employer

       contractually mandated health insurance.

63.    Because of Barton’s forced separation from work, she lost direct and indirect

       employment benefits.

64.    Non-pregnant employees of Warren County on light duty are not required to

       temporarily stop working.

65.    Non-pregnant employees of Warren County on light duty are not required to use

       all their accumulated sick time and apply for disability.

66.    Non-pregnant employees of Warren County on light duty are not required to lose

       their contractually mandated health insurance.


                                        Page 8 of 17
      Case 1:19-cv-01061-GTS-DJS Document 34 Filed 04/30/21 Page 9 of 17




                           CONTINUING DISCRIMINATORY VIOLATIONS

67.    From on or about October 9, 2018 to June 18, 2019, during Barton’s forced leave

       from work, she had several telephone conversations with Warren County

       supervisors.

68.    During several of these telephone calls, Maday asked Barton whether she “was

       getting fat yet.”

69.    During another phone call, Maday baselessly accused Barton of doing

       supplemental work at a local restaurant without approval from Warren County.

70.    When Barton asked Maday who told him this false accusation, he merely stated

       he had “heard it at work.”

71.    On information and belief, Maday’s treatment of Barton while she was on forced

       leave from work due to her pregnancy is evidence of discriminatory disparate

       treatment based on her sex/pregnancy.

72.    On information and belief, Maday’s comments and false accusations while

       Barton was on forced leave from work due to her pregnancy were not made to

       similarly situated non-pregnant employees on light duty and/or while on disability

       leave from work.

73.    On or about June 18, 2019, Barton returned to her position as a Sergeant.

74.    Since Barton’s promotion to Sergeant in 2017, Warren County has implemented

       a minimum staffing requirement of one Sergeant per shift, despite a New York

       State mandate of two Sergeants per shift.

75.    A minimum staffing requirement of two Sergeants per shift has always been

       unpopular with employees of Corrections because to fulfill its requirements,
                                       Page 9 of 17
      Case 1:19-cv-01061-GTS-DJS Document 34 Filed 04/30/21 Page 10 of 17




       under County budget constraints, employees are forced to perform mandated

       overtime and it restricts the use and flexibility of their time off from work.

76.    In June 2019, after Barton returned from forced leave from work, Warren County

       temporarily increased minimum staffing for Sergeants.

77.    This change was unpopular with the other Sergeants, who are all male, as it

       required additional mandatory overtime and restricted their use of compensatory

       paid time off.

78.    On information and belief, the change in minimum staffing of Sergeants has

       never been implemented when a male, non-pregnant, similarly situated Sergeant

       has returned from disability, vacation, or other leave from work.

79.    This sudden change in minimum staffing levels after Barton returned from forced

       leave from work due to her pregnancy is evidence of Warren County’s illegal,

       discriminatory disparate treatment of Barton due to her sex/pregnancy.

80.    Barton has suffered discrimination in the form of disparate treatment by Warren

       County when compared to similarly situated non-pregnant employees in violation

       of Title VII.

81.    As a result of this discrimination in the form of disparate treatment by Warren

       County, Barton has suffered severe emotional distress and has incurred

       damages.

82.    As a result of this discrimination in the form of disparate treatment by Warren

       County, Barton has lost wages, back pay, front pay and incurred other economic

       damages.


                                        Page 10 of 17
      Case 1:19-cv-01061-GTS-DJS Document 34 Filed 04/30/21 Page 11 of 17




                        AS TO PLAINTIFF-MCKENNA FRANK
              DISCRIMINATORY VIOLATIONS BASED ON SEX/PREGNANCY


83.    On or about August 10, 2017, Warren County and the Sherriff hired Frank as a

       Correctional Officer.

84.    Frank’s duties were the care, custody and control of inmates housed at

       Corrections.

85.    Frank performed her duties as a Correctional Officer in a satisfactory manner.

86.    On or about February 17, 2018, Frank discovered she was pregnant.

87.    On or about April 2018, Frank informed her supervisors, Maday, and Lt. Clifford

       that she was pregnant.

88.    During this period, Frank was capable and did perform the essential functions of

       a Correctional Officer, in a satisfactory manner.

89.    On or about July 2018, Frank informed Lt. Farmer, Lt. Clifford and Maday that,

       upon her Doctor’s recommendation, she was requesting the reasonable

       accommodation of no further overtime due to her pregnancy.

90.    On or about July 5, 2018, a fellow officer, Jackie Bachem (“Bachem”)

       commented to another officer that Frank was lazy since she had become

       pregnant.

91.    Bachem’s comment was specifically directed at Frank’s request not to work

       overtime during her pregnancy.

92.    In addition, on at least three occasions, Bachem made negative comments about

       Frank’s pregnancy and her capacity to perform her duties as a Correctional

       Officer.
                                       Page 11 of 17
       Case 1:19-cv-01061-GTS-DJS Document 34 Filed 04/30/21 Page 12 of 17




93.     On or about July 2018, Bachem stated that Frank’s reasonable accommodation

        was “unfair” because it resulted in forcing Bachem to perform overtime duties.

94.     All Bachem’s comments were evidence of animus towards Frank because she

        was pregnant.

95.     On at least two occasions in July 2018, Frank met with Senior Officers and

        reported these incidents of sexual discrimination based on her pregnancy.

96.     Frank does not believe that the Senior Officers took any action to stop the

        reported instances of sexual/pregnancy discrimination.

97.     In July 2018, because the discrimination continued unabated, Frank submitted a

        written report to Senior Officers detailing the sexual/pregnancy discrimination by

        Bachem.

98.     On or about July 18, 2018, Maday, Major LaFarr and Lt. Clifford, the three most

        senior officers in Corrections, met with Frank to retaliate against her protected

        activity and discriminating against her based on her sex and pregnancy.

99.     Initially, Frank assumed that the meeting was to respond to her repeated

        complaints of pregnancy and sexual discrimination and harassment by co-

        workers.

100.    Instead, at this meeting, these senior officers retaliated against Frank and made

        unsubstantiated allegations of her failure to perform the essential functions of a

        Correctional Officer.

101.    At this meeting, the Senior Officers demanded that Frank resign if she ever

        wanted to be employed again.

102.    At this meeting, Frank reluctantly resigned her position as a Correctional Officer
                                        Page 12 of 17
       Case 1:19-cv-01061-GTS-DJS Document 34 Filed 04/30/21 Page 13 of 17




        because she feared these three Senior Officer’s ability to irreparably harm her

        future employment prospects.

103.    Frank’s forced resignation was also a retaliation for her complaints of sexual

        harassment and discrimination because of her pregnancy.

104.    Frank’s complaints of sexual harassment and discrimination were a protected

        activity.

105.    Warren County’s constructive termination of Frank occurred less than thirty days

        after she requested from Senior Officers a reasonable accommodation of “no

        overtime” due to her pregnancy.

106.    Warren County’s constructive termination of Frank occurred less than thirty days

        after she complained about repeated harassments by co-workers who were

        upset that she was no performing overtime due to her pregnancy.

107.    Warren County’s constructive termination of Frank occurred less than thirty days

        after Senior Officers were told about co-worker sex/pregnancy discrimination

        directed at Frank and instead of disciplining the discriminatory co-workers they

        forced Frank to resign by telling her she would never be employed in this town if

        she did not.



                              FIRST CLAIM FOR RELIEF
                         BY BARTON AGAINST WARREN COUNTY:
                       SEX DISCRIMINATION-DISPARATE TREATMENT
                                        TITLE VII

108.    Plaintiffs repeat and reallege all paragraphs above as if set forth herein.

109.    Plaintiffs were/are employees as defined by 42 U.S.C. §2000 (e)(f) because they

                                        Page 13 of 17
       Case 1:19-cv-01061-GTS-DJS Document 34 Filed 04/30/21 Page 14 of 17




        were/are individuals employed by the Defendants.

110.    The Defendants were/are employers within the meaning of Title VII because it

        employed over fifteen (15) employees for each working day during each of

        twenty (20) or more calendar workweeks in the current or preceding calendar

        year.   42 U.S.C. §2000(e)(b).

111.    Plaintiffs have fulfilled all conditions precedent to filing this action under Title VII.

        42 U.S.C. §2000(e) et. seq.

112.    Plaintiffs are pregnant females and members of a protected class.

113.    The Defendants discriminated against the Plaintiffs regarding their

        compensation, terms, conditions, and privileges of employment based on their

        sex.     42 U.S.C. §2000 e-2(a)(1).

114.    Warren County illegally treated Barton in a disparate, discriminatory manner, that

        other similarly situated employees were not subjected to by: a) refusing to

        accommodate her requested medical restrictions required by her pregnancy; b)

        falsely informing her that she could not work pregnant; c) falsely stating that it did

        not have a light duty policy; d) refusing to allow her to be considered for light

        duty; e) forcing her to use sick leave and disability; f) asking her several times

        during her forced work leave if “she was getting fat yet”; g) baselessly accusing

        her of violating County policy while on forced pregnancy leave; and h) instituting

        a minimum manpower requirement when she returned to work.

115.    In direct violation of Title VII, Warren County discriminatorily treated Barton in

        disparate manner compared to similarly situation employees.

116.    Because of Warren County’s willful and unlawful discrimination, Barton has
                                          Page 14 of 17
       Case 1:19-cv-01061-GTS-DJS Document 34 Filed 04/30/21 Page 15 of 17




        suffered severe damage, including loss of income and benefits, termination of

        employment, loss of opportunity for advancement and promotion, constructive

        discharge, emotional pain and suffering, mental anguish, humiliation and damage

        to reputation and career.

                            SECONDCLAIM FOR RELIEF
                       BY FRANK AGAINST WARREN COUNTY:
                              RETALIATION TITLE VII

117.    Plaintiffs repeat and reallege all paragraphs above as if set forth herein.

118.    Warren County has retaliated against Frank for, and because of, her opposition

        to discrimination and assertion of her rights under Title VII. 42 U.S.C. §2000 e-

        3(a).

119.    Frank engaged in a protected activity within the meaning of Title VII by asserting

        her rights under Title VII.

120.    Warren County knew of Frank’s protected activity within the meaning of Title VII.

121.    Warren County retaliated against Frank by a) refusing to take any action

        against co-workers who on several separate occasions harassed her because of

        her sex/pregnancy; b) making unsubstantiated allegations of work performance

        problems; c) constructively terminating Frank on the pretext of performance

        issues after she complained about the sex/pregnancy discrimination by co-

        employees; d) constructively terminating Frank less than 30 days after she

        requested a reasonable accommodation of no overtime due to her pregnancy.

122.    Warren County’s retaliatory responses violated Title VII.

123.    Because of the Warren County’s retaliation, Frank has suffered severe damage,

        including loss of income and benefits, constructive termination of employment,
                                        Page 15 of 17
 Case 1:19-cv-01061-GTS-DJS Document 34 Filed 04/30/21 Page 16 of 17




   loss of opportunity for advancement and promotion, emotional pain and suffering,

   mental anguish, humiliation and damage to reputation and career.

   WHEREFORE, the Plaintiffs pray this Court grant the following relief:

A. A judgment declaring that Warren County’s conduct towards plaintiff Barton

   resulted in disparate treatment based on sex/pregnancy and violated Title VII;

B. A judgment declaring that Warren County retaliated against plaintiff Frank and

   violated Title VII;

C. An award to Barton and Frank, liquidated damages equal to the value of their

   respective back pay and benefits to be determined by the jury;

D. An award to Barton and Frank, compensatory damages equal to their respective

   loss of wages, benefits, loss of pension and promotional opportunities, including

   an award of front pay compensating each Plaintiff for loss of future salary and

   benefits, emotional pain and suffering, mental anguish, loss of enjoyment of life

   and other non-pecuniary losses to be determined by the jury;

E. An award to Barton and Frank, punitive damages to be determined by the jury;

F. An award to Barton and Frank, of all the costs and disbursements, including

   reasonable attorney’s fees to pursue this action;

G. Affirmative relief including but not limited to, an Order requiring Warren County to

   establish workplace policies and procedures for pregnant employees;

H. Affirmative relief including but not limited to, an Order requiring Warren County to

   establish workplace policies and procedures to address complaints of pregnancy

   harassment, discrimination, and retaliation;

I. An award of such other further relief as this Court deems just and proper.
                                   Page 16 of 17
     Case 1:19-cv-01061-GTS-DJS Document 34 Filed 04/30/21 Page 17 of 17




   PLAINTIFF RESPECTFULLY REQUESTS A JURY TRIAL ON EACH AND EVERY
   ISSUE OF THE COMPLAINT

Dated: April 30, 2021
Saratoga Springs, NY
                                  /s/RONALD J. KIM/s/
                                  RONALD J. KIM
                                  Attorney for Plaintiff
                                  Bar Roll # 511156
                                  Law Offices of Ronald J. Kim
                                  PO BOX 318
                                  Saratoga Springs, NY 12866
                                  518-581-8416 Telephone
                                  518-583-9059 Facsimile
                                  ron@ronaldkimlaw.com




                                 AFFIDAVIT OF SERVICE
               I, Ronald J. Kim, being duly sworn, deposes and says: that I am over the
age of 18 years and am not a party to this proceeding.     I served a copy of the
Plaintiffs’ Second Amended Complaint via electronic mail through the United States
Federal Judiciary’s CM/ECF system on April 30, 2021 to the following:

April J. Laws    ajl@johnsonlawsllc.com,

Gregg T. Johnson        gtj@johnsonlawsllc.com,

Loraine Clare Jelinek     lcj@johnsonlawsllc.com,


                                         /s/RONALD J. KIM/s/
                                         Ronald J. Kim




                                      Page 17 of 17
